ON WRIT OF CERTIORARI TO THE COURT OF APPEALS
PER CURIAM.
Michael Dinkins (“Dinkins”) was convicted of kidnapping, armed robbery, possession of a weapon during the commission of a violent crime, and possession of a pistol by a person under twenty-one years of age in connection with a car-jacking in Sumter County. The Court of Appeals affirmed his conviction, finding the trial court’s erroneous admission of hearsay evidence from Devon Dinkins (“Devon”) was harmless. State v. Dinkins, 339 S.C. 597, 529 S.E.2d 557 (Ct.App.2000). We granted Dinkins’ petition for certiorari. We affirm.
Dinkins was a codefendant of Corey Prioleau. The Court of Appeals reversed Prioleau’s conviction. State v. Prioleau, 339 S.C. 605, 529 S.E.2d 561 (Ct.App.2000). Today, we reverse that decision. See State v. Prioleau, 345 S.C. 404, 548 S.E.2d 213 (2001).
The reader is referred to our opinion in State v. Prioleau, supra, and to the Court of Appeals’ opinion in State v. Dinkins, supra, for a review of the facts relevant to this matter.
*414We agree with the Court of Appeals’ analysis of the evidence presented against Dinkins, and with that Court’s conclusion that the admission of Devon’s statement was harmless error. See id. We take this opportunity, however, to address a statement in that opinion with which we do not agree.
The Court of Appeals intimated in its Dinkins decision that the evidence against Prioleau was less substantial than that offered against Dinkins. State v. Dinkins, 339 S.C. at 604, 529 S.E.2d at 560. For the reasons discussed in our opinion in State v. Prioleau, supra, we do not agree with this characterization of the evidence.
The State presented particularly strong cases against both defendants, including the victims’ identifications of both Din-kins and Prioleau.
Because we agree with the Court of Appeals’ analysis of the evidence against Dinkins and its conclusion that the error in admitting Devon’s statement was harmless, we AFFIRM.
MOORE, A.C.J., WALLER, BURNETT and PLEICONES, JJ., and Acting Justice GEORGE T. GREGORY, Jr., concur.